DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 22, 2020 is acknowledged.  Claims 15-22, 26-27 and 31-33  have been cancelled.  Claims 1, 3-10, 12-21, 23-24, 26 and 31-33 have been amended. Non-elected Invention and/or Species, Claims 15-22 have been withdrawn from consideration. Claims 1, 3-5 and 23-25 are pending.
Action on merits of claims 1, 3-5 and 23-25  follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: An apparatus having a first area (I) extending along a plane and a second area (II) extending from the first area, the second area being bent away from the plane, the apparatus comprising: 
(A) a plurality of insulating layers in the first area and extending into the second area, the plurality of insulating layers comprising a first inorganic layer (i1), a second inorganic layer (i2), a first organic layer (o1), and a second organic layer (o2); 
on at least one of the plurality of insulating layers in the first area, the thin film transistor (TFT) comprising a first electrode (e1) and a second electrode (e2); 
(C) a third electrode contacting (e3) the first organic layer (o1) in the first area, the third electrode being electrically connected to the second electrode; and 
(D) a signal line (SL) disposed in the first area and extending into the second area and is electrically connected to the first electrode, 
wherein: 
(E) a neutral plane of the second area extends in the signal line; 
(F) in a direction perpendicular to the plane, the first electrode (e1) is between the first organic layer (o1) and at least one of the first (i1) and second (i2) inorganic layers; and 
(G) in the second area, the signal line (SL) is stacked between the first (i1) and 2Application No.: 15/356,663Reply dated December 22, 2020Response to Office Action of August 26, 2020second (i2) inorganic layers with the first (i1) and second (i2) inorganic layers being stacked between the first (o1) and second (o2) organic layers. 

From limitation (A), there are 4 insulating layers make-up the “plurality of insulating layer”. Here, there is no particular order for these, inorganic/organic, layers.
From limitation (G), the limitation specified that the signal line (SL) is between two inorganic layer (i1, i2) and these layers are between two organic layers (o1, o2).
From the above limitations, (A) and (G), there is no way to known which of the organic layers (o1, o2) be the “first organic layer”.
Could the first organic layer be the top layer or bottom layer?
From limitation (C), the third electrode (e3) contacts the first organic layer (o1).
Should the third electrode (e3) contact top organic layer or the bottom organic layer?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOUN et al. (US. Pub. No. 2016/0079336) of record.
With respect to claim 1, As best understood by Examiner, YOUN teaches an apparatus having a first area (DA) extending along a plane and a second area (NA) extending from the first area, the second area being bent away from the plane, the apparatus comprising: 
a plurality of insulating layers in the first area (DA) and extending into the second area (NA), the plurality of insulating layers comprising a first inorganic layer (261), a second inorganic layer (262), a first organic layer (210), and a second organic layer (264); 
a thin film transistor (TFT) on at least one of the plurality of insulating layers in the first area (DA), the thin film transistor (TFT) comprising a first electrode (244) and a second electrode (243); 
a third electrode (252) contacting the first organic layer (264) in the first area (DA), the third electrode (252) being electrically connected to the second electrode (243); and 
a signal line (220) disposed in the first area (DA) and extending into the second area (NA) and is electrically connected to the first electrode (244), 
wherein: 

in a direction perpendicular to the plane, the first electrode (244) is between the first organic layer (264) and at least one of the first (261) and second (262) inorganic layers; and 
in the second area (NA), the signal line (220) is stacked between the first (262) and 2Application No.: 15/356,663Reply dated December 22, 2020Response to Office Action of August 26, 2020second (261) inorganic layers with the first (262) and second (261) inorganic layers being stacked between the first (210) and second (264) organic layers. (See FIGs. 2D, 2G).

With respect to claim 23, materials of the signal line (220) and the first electrode (244) of YOUN are equivalent. 
With respect to claim 24, the first area (DA) of YOUN is a portion of an active area of the apparatus; and the second area (NA) is a portion of an inactive area of the apparatus. 
With respect to claim 25, the active area (DA) of YOUN comprises at least one of a display area (DA) and a sensing area; and the inactive area (NA) comprises at least one of a non-display area and a non-sensing area. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YOUN ‘336 as applied to claim 1 above, and further in view of YAMAZAKI (US Patent No. 6,531,713).

Thus, YOUN is shown to teach all the features of the claim with the exception of explicitly disclosing the thickness. 
However, YAMAZAKI teaches an apparatus including: signal line (125), first inorganic layer (149), and the second inorganic layer (115) having a combine thickness greater than or equal to 100 nm and less than or equal to 900 nm. (See FIG. 3D).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form signal line, first inorganic layer, and the second inorganic layer of YOUN having the combine thickness as taught by YAMAZAKI for the same intended purpose of forming the signal line.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over YOUN ‘336 as applied to claim 1 above, and further in view of YAMAZAKI et al. (US Pub. No. 2003/0034497).
YOUN teaches the apparatus as described in claim 1 above including: the plurality of insulating layers in the second area (NA), the plurality of insulating layers comprising a first inorganic layer (261), a second inorganic layer (262), a first organic layer (210), and a second organic layer (264). 
Thus YOUN is shown to teach all the features of the claim with the exception of explicitly disclosing another plurality of insulating layers.
However, YAMAZAKI teaches an apparatus including: 
a plurality of insulating layers in a first area and extending into a second area, the plurality of insulating layers comprising a first inorganic layer, a second inorganic layer, a first organic layer, and a second organic layer; and further including: 
another plurality of insulating layers in the second area, the another plurality of insulating layers comprising a third inorganic layer (111a), a fourth inorganic layer (114c), a third organic layer (111b), and a fourth organic layer (114b),
wherein: 
the first inorganic layer, the third inorganic layer (111a), the first organic layer, and the third organic layer (111b) are disposed above signal line (G/S/D); and 
the second inorganic layer the fourth inorganic layer (114c), the second organic layer, and the fourth organic layer (114b) are disposed below the signal line (G/S/D). (See FIG. 2B).


With respect to claim 5, in view of YAMAZAKI ‘497, the second inorganic 3Application No.: 15/356,663Reply dated December 22, 2020Response to Office Action of August 26, 2020layer, the fourth inorganic layer (114c), the second organic layer, and the fourth organic layer (114c) form a portion of a flexible substrate upon which the signal line is disposed. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH D MAI/Primary Examiner, Art Unit 2829